Appeal from a judgment of the Supreme Court at Special Term, entered December 30, 1974 in Clinton County, which denied an application for a writ of habeas corpus, without a hearing. The petitioner was notified at least 24 hours before September 6, 1974 by charges in writing of misconduct on his part having occurred at a certain time and place and being of a certain nature. The written notice advised the petitioner that he would be permitted to speak in his own behalf and sufficiently stated that whatever he might say at the hearing could not be used against him in any later criminal proceedings. The petitioner refused to appear at the administrative proceeding and, accordingly, punishment was imposed in the form of a reduction in his good time of 120 days and assignment to a segregated cell for 60 days. It is evident that there was no violation of the petitioner’s due process rights in the manner in which charges were made against him or in which the hearing was to be convened. (See Wolff v McDonnell, 418 US 539, 563-566.) Since he refused to appear, he may not now question the validity of the proceeding from that point on. Judgment affirmed, without costs. Herlihy, P. J., Greenblott, Sweeney, Larkin and Reynolds, JJ., concur.